Citation Nr: 1610413	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-49 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection because the Veteran did not have a hearing loss disability as defined by VA.

The Veteran appeared at a hearing before a Veterans Law Judge in September 2013.  A transcript of the hearing has been associated with the Veteran's file.

The Veterans Law Judge who conducted the Veteran's Board hearing and issued the previous decision in this case has since left the Board.  In February 2015, the Veteran was sent a letter that notified him of this, and gave him the opportunity to request a hearing before the new judge who would evaluate his claim.  The Veteran did not respond.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hearing loss.  Unfortunately, the Board finds that another remand is necessary before this issue can be adjudicated on the merits.  

This issue was previously remanded by the Board in April 2015.  At that time, the Board noted that the records referred to an August 29, 2012, audiogram of the Veteran which reportedly reflected a 92 percent word recognition score in his right ear, and mild hearing loss at 4000 hertz in his left ear.  However, it was unclear whether the word recognition test was the Maryland CNC test, or whether puretone thresholds for his left ear hearing loss at 4000 hertz was over 40 decibels.  As this August 29, 2012, audiogram was not associated with the file, the Board remanded the issue in order for this record to be obtained.  

The Board's April 2015 Remand further instructed that, after the August 29, 2012 audiogram was obtained, the RO was to obtain a clarifying VA opinion as to the nature and etiology of any bilateral hearing loss.  The examiner was directed to review the newly-received evidence and specify whether the word recognition test that the Veteran was given at the August 29, 2012, audiogram was the Maryland CNC test.

Pursuant to the Board's Remand instructions, August 29, 2012 VA records were associated with the claims file in August 2015.  These records included a report of a VA audiology consult conducted by a clinical audiologist that indicated that the Veteran had 92 percent word recognition at 55 decibels in the right ear with normal puretone thresholds, and 96 percent word recognition at 55 decibels in the left ear with normal puretone thresholds through 3000 hertz but sloping to mild at 4000 hertz.  

A VA audiological opinion was then obtained in September 2015.  Significantly, however, the audiologist indicated that, "No Audiogram could be located in VBMS or CPRS by this audiologist for 8/29/12."  Nonetheless, the audiologist noted that the Veteran's speech discrimination was excellent both in March 2010 and in October 2014, and that speech discrimination was typically consistent and a decrease between those two dates was highly unlikely.  Moreover, the audiologist opined that any change that occurred in the Veteran's speech discrimination after his service was not attributable to in-service hazardous noise exposure because
noise damage occurs at the time of exposure and is not progressive in either
thresholds or speech discrimination.  

The Board finds that the September 2015 VA audiological opinion is inadequate.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  In addition, once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed by the Veteran's representative in his February 2016 Informal Hearing Presentation, the evaluation and discussion of the Veteran's August 29, 2012, medical report was not appropriately completed and included in the adjudication of this instant case despite it being explicitly requested by the Board.  As the September 2015 VA audiologist noted that the August 29, 2012 audiogram was not located in the Veteran's record prior to the completion of her examination report, the audiologist's negative opinion was based on an incomplete history of the case and is inadequate.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the American Lake VAMC, to include Lisa A. Robertson, the clinical audiologist who conducted the August 29, 2012 audiology consult, and request a copy of the audiogram that served as the basis for her finding that the Veteran had normal puretone thresholds in the right ear, and normal puretone thresholds in the left ear through 3000 hertz but sloping to mild at 4000 hertz.  Additionally, the audiologist or other suitable authority should be requested to specify whether or not the Maryland CNC Test was utilized in assessing the Veteran's speech recognition ability.  The record must contain documentation of all efforts made to obtain the requested information, to include any failure to obtain such, and the Veteran and his representative must be notified of any failure to obtain the requested documents and information.

2. Thereafter, schedule the Veteran for a new VA audiological examination to determine the nature and likely etiology of any bilateral hearing loss.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

Based on review of the record and examination of the Veteran, the examiner should indicate whether the Veteran has had a hearing loss disability for VA purposes at any point during the claims period.  If a hearing loss is or was present at any time during the claims period, then the examiner should opine whether it is as likely as not (50 percent probability or greater) that hearing loss had its clinical onset in service or is otherwise related to active duty.

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements.  The examiner should give medical reasons for accepting or rejecting lay statements concerning the Veteran's symptoms and medical history.  

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether or not the Veteran's current hearing loss disability is related to service, even if initially demonstrated after service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale must be provided for any medical opinion offered.

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, then furnish a supplemental statement of the case and afford the Veteran opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




